DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.  
Election/Restrictions

3.         The newly added claim 21 has been RE-JOINED with the claims previously examined on the merits. 
Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
5.	Claims 1, 14, 15 and 21  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	Referring to claim 1, it is unclear from the claim language in what sense the ‘ultrasonic’ control system must be ‘operatively’ coupled to ‘ultrasonic’ bath, the latter being construed as a conventional container, in the absence of any source of ultrasonic energy. It is also unclear how the liquid can be subject to an ‘ultrasonic condition’ without being exposed to ultrasonic radiation from an ultrasonic source. 
6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 14, 15 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Because, while claim 1 was broadened to recite the ultrasonic control system without specifying any particular control configuration, the original specification clearly describes that the control system is configured for changing the temperature ‘as needed’ by controlling heating / cooling elements. Therefore, the instant claims are not commensurate in scope with the original specification.  

Claim Rejections - 35 USC § 102

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1, 14, 15 and 21 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Seidoh et al.,[US 5343770]. 
           With respect to claims1 and 21, Seidoh discloses an automatic sampling device comprising, as shown in Figure 7, first ultrasonic bath 88, a rack with tabs 94, secured at a fixed depth relative to the first ultrasonic bath and configured to hold at least one sample vessel 84 within the ultrasonic bath holding liquids, as recited, and ultrasonic control system 92 coupled with the bath. Figure 1 also shows sample arm assembly 12 with at least one sample probe 2 capable to access the bath. 
Referring to claim s14-15, the device further includes a movably mounted lid 82 defining at least one aperture for holding a sample vessel. It is further noted that, since the clip is not positively included as part of the claimed apparatus, it is not accorded patentable weight when evaluated for patentability.  
 
Response to Arguments

10.	All of the Applicant's arguments been fully considered but they are moot in view of new grounds of rejection. 	
Conclusion

11.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798